DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The title maybe amended to capture that which is conveyed in Applicant’s written description at paragraph [0051] “a virtual viewpoint moving image may be displayed in a superimposed manner on the trajectory image” in a more concise manner to comply with the rules for title length.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 15 and 16 have been interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) to not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) claim interpretation.
Claims 1-14 have been interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) to invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) claim interpretation as follows.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
“obtaining unit configured to” in claim 1;
“determining unit configured to” in claim 1;
“generating unit configured to” in claim 1;
“time specifying unit configured to” in claim 2;
“generating unit is configured to” in claim 2;
“time specifying unit is configured to” in claims 3 and 4;
“object specifying unit configured to” in claim 6;
“obtaining unit is configured to” in claim 6;
“generating unit is configured to” in claim 6;
“object specifying unit is configured to” in claim 7;
“determining unit is configured to” in claims 10, 11, 12;  and
“generating unit is configured to” in claims 13 and 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, and 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nakao, US Patent Application Publication No. 2010/0039447 in view of the Hilton et al. article titled Free-Viewpoint Video for TV Sport Production, hereinafter Hilton.

1. An image processing apparatus comprising: 
an obtaining unit configured to obtain three dimensional shape data of an object, the three dimensional shape data being generated based on multiple images captured by multiple image capturing apparatuses (Nakao:  image pickup apparatus (e.g., a video camera) or a video playback apparatus, refer to paragraphs [0007], [0009], and [0084].  Hilton:  video camera, as well as “Uncompressed camera footage is stored directly to disk for offline processing.”, refer to sentence spanning page 89 and 90.); 
a determining unit configured to determine a line-of-sight direction of a virtual viewpoint of a virtual viewpoint image that is generated based on the multiple captured images (Nakao is silent with regard to this claim limitation.  Hilton:  iview free-viewpoint video system allows for determining a line-of-sight direction of a virtual viewpoint of a virtual viewpoint image based on multiple images captured by multiple image capturing apparatuses (cameras) during virtual replay, sections 4.1 and 4.5, page 78 within last full paragraph “Virtual Replay1 is an example of an existing technology using synthetic graphics and manual match annotation derived from broadcast footage of premier league soccer which allows viewers to select a virtual camera view.”, and page 79 “Robust reconstruction and rendering of novel viewpoints is achieved in the iview system by an initial conservative visual-hull reconstruction followed by a view-dependent refinement.  View-dependent refinement simultaneously refines the player reconstruction and segmentation exploiting visual cues from multiple camera views. This achieves free-viewpoint rendering with pixel accurate alignment of neighbouring views to render novel views with a visual quality approaching that of the source video.”. 
a generating unit configured to, based on the line-of-sight direction of the virtual viewpoint, determined by the determining unit, and multiple pieces of the three dimensional shape data that are obtained by the obtaining unit and that respectively represent images of the object at different points in time in a period during which images of the object are continuously captured by the multiple image capturing apparatuses, generate a virtual viewpoint image containing the images of the object at the different points in time (Nakao:  FIGs. 2-33, as the video is input via playback apparatus, paragraphs [0084] and [0228], the claimed “a virtual viewpoint image containing the images of the object at the different points in time” occurs.  Hilton:  describes a playback apparatus for replay, refer to page 79 in the Background section “Studio systems have been the primary focus of both research and film production to capture a performance in a limited volume and allow playback of novel view sequences as free-viewpoint video.”; page 82 in section 2.2 “Following the pioneering work of Kanade et al. [26] introducing Virtualized RealityTM there has been extensive research on acquisition of performances to allow replay with interactive control of a virtual camera viewpoint or free-viewpoint video.”;  page 78 within last full paragraph “Virtual Replay1 is an example of an existing technology using synthetic graphics and manual match annotation derived from broadcast footage of premier league soccer which allows viewers to select a virtual camera view.”; and section 4.1 which describes on page 90 within last full paragraph “The replay module renders the captured scene in realtime using the computed 3Dmodel and the original camera images deploying view-dependent texture mapping [7]. The replay module is designed to work at interactive rates allowing free-viewpoint 
	As discussed above Hilton describes determining a line-of-sight direction of a virtual viewpoint of a virtual viewpoint image based on multiple images captured by multiple image capturing apparatuses. 
	As discussed above Nakao describes a virtual viewpoint image containing the images of the object at the different points in time.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hilton’s apparatus for determining a line-of-sight direction of a virtual viewpoint of a virtual viewpoint image based on multiple images captured by multiple image capturing apparatuses to Nakao’s apparatus for displaying … a virtual viewpoint image containing the images of the object at the different points in time since Nakao describes the video input is from a playback apparatus and Hilton is a playback apparatus.  Connecting Hilton’s video output to Nakao’s video input has predicable results.  Further motivation is found in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007), U.S. Supreme Court No. 04-1350 Decided April 30, 2007, 127 SCt 1727, 167 LEd2d 705.
KSR at page 1395 of USPQ states:

The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Claim 6:
6. The image processing apparatus according to Claim 1, further comprising: 
an object specifying unit configured to specify one or more objects from among multiple objects of which images are captured by the multiple image capturing 
Claim 9:
9. The image processing apparatus according to Claim 1, wherein the different points in time are specified by dividing the period, during which images of the object are continuously captured, into multiple periods having a predetermined time length.  This claim covers each frame of video, thus, the obvious rational given for claim 1 applies to this claim. 
Claim 10:
10. The image processing apparatus according to Claim 1, wherein the determining unit is configured to determine the line-of-sight direction of the virtual viewpoint based on locations of the object at the different points in time.  This claim covers player tracking, Hilton describes player tracking, page 78 last full paragraph “Examples of the type of physically impossible camera views which could be desirable 
Claim 11:
11. The image processing apparatus according to Claim 10, wherein the determining unit is configured to determine the line-of-sight direction of the virtual viewpoint such that the locations of the object at the different points in time are included in an angle of view.  This claim covers player tracking from a selected viewpoint, Hilton describes player tracking, page 78 last full paragraph “Examples of the type of physically impossible camera views which could be desirable are the goal keepers view, a player tracking camera or even a ball camera.” and page 81 in the Tracking paragraph and pages 92 and 93 in the Tracking paragraph.  Thus, the obvious rational given for claim 1 applies to this claim.
Claim 12:
12. The image processing apparatus according to Claim 10, wherein the determining unit is configured to determine the line-of-sight direction of the virtual viewpoint based on a line segment connecting the locations of the object at the different points in time.  This claim limitation is covered by Hilton’s tracking discussed in the Tracking paragraph on pages 92 and 93. Thus, the obvious rational given for claim 1 applies to this claim.
Claim 13:
13. The image processing apparatus according to Claim 1, wherein the generating unit is configured to generate a moving image based on the line-of-sight 
Claim 14:
14. The image processing apparatus according to Claim 1, wherein the generating unit is configured to generate a virtual viewpoint image containing an image of the object at specific time with highlight among the images of the object at the different points in time.  The claimed highlight is interpreted in light of Applicant’s written description paragraph [0051] which discusses highlight but does not provide examples of highlight.  Thus, the claimed highlight is given its ordinary and very broad meaning such as pick out and emphasize.  In Nakao each object is shifted in non-overlapping manner, refer to FIGs. 2-33, which covers the BRI of the claimed “highlight among the images of the object at the different points in time”. Thus, the obvious rational given for claim 1 applies to this claim.
Claim 15:
15. A display method comprising: 
determining a line-of-sight direction of a virtual viewpoint of a virtual viewpoint 1 is an example of an existing technology using synthetic graphics and manual match annotation derived from broadcast footage of premier league soccer which allows viewers to select a virtual camera view.”, and page 79 “Robust reconstruction and rendering of novel viewpoints is achieved in the iview system by an initial conservative visual-hull reconstruction followed by a view-dependent refinement.  View-dependent refinement simultaneously refines the player reconstruction and segmentation exploiting visual cues from multiple camera views. This achieves free-viewpoint rendering with pixel accurate alignment of neighbouring views to render novel views with a visual quality approaching that of the source video.”. ); and 
displaying, based on the determined line-of-sight direction of the virtual viewpoint and multiple pieces of three dimensional shape data that respectively represent images of an object at different points in time in a period during which images of the object are continuously captured by the multiple image capturing apparatuses, a virtual viewpoint image containing the images of the object at the different points in time (Nakao:  FIGs. 2-33, as the video is input via playback apparatus, paragraphs [0084] and [0228], the claimed “a virtual viewpoint image containing the images of the object at the different points in time” occurs.  Hilton:  describes a playback apparatus for replay, refer to page 1 is an example of an existing technology using synthetic graphics and manual match annotation derived from broadcast footage of premier league soccer which allows viewers to select a virtual camera view.”; and section 4.1 which describes on page 90 within last full paragraph “The replay module renders the captured scene in realtime using the computed 3Dmodel and the original camera images deploying view-dependent texture mapping [7]. The replay module is designed to work at interactive rates allowing free-viewpoint camera path planning for editorial shot production.”.).
	As discussed above Hilton describes determining a line-of-sight direction of a virtual viewpoint of a virtual viewpoint image based on multiple images captured by multiple image capturing apparatuses. 
	As discussed above Nakao describes a virtual viewpoint image containing the images of the object at the different points in time.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hilton’s apparatus for determining a line-of-sight direction of a virtual viewpoint of a virtual viewpoint image based on multiple images captured by multiple image capturing apparatuses to Nakao’s apparatus for 
KSR at page 1395 of USPQ states:

The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Claim 16:
Claim 16 is a non-transitory computer-readable storage medium version of method claim 15 and is rejected for the same reasons given for method claim 15.  Regarding non-transitory computer-readable storage medium refer to Nakao at paragraph [0398] which states:  “Alternatively, the program can be temporarily or permanently stored (recorded) in a removable medium, such as a flexible disk, a compact disk read only memory (CD-ROM), a magneto-optical (MO) disk, a digital versatile disc (DVD), a Blu-ray disc, a magnetic disc, a semiconductor memory, or a memory card. Such a removable recording medium can be supplied in the form of so-called packaged software.” 
Claims 2-5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Nakao, US Patent Application Publication No. 2010/0039447 in view of the Hilton et al article titled Free-Viewpoint Video for TV Sport Production, hereinafter Hilton, further in view of Takeshima et al., US Patent Application Publication No. .
Claim 2:
2. The image processing apparatus according to Claim 1, further comprising: 
a time specifying unit configured to specify a time range including the different points in time, wherein the generating unit is configured to generate a virtual viewpoint image containing multiple pieces of three dimensional shape data at different points in time in the time range specified by the time specifying unit.  
Both Nakao and Hilton are silent with regard to the claimed time range.  
Takeshima describes user input for specifying a time range, refer to start and end points illustrated in FIGs. 7, 9-19, 26, and 27, one click illustrated in FIG. 28 discussed in paragraph [0089]-[0090],  and feature detected illustrated in Fig. 29 discussed in paragraphs [0091]-[0093].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Takeshima time range input with previous combination of Nakao in view of Hilton since viewer may wish to view an event, refer to Hilton at page 85 first full paragraph which states within “The system allows rendering of viewpoints on the pitch such as the referees or goal keepers view of events using the broadcast match cameras together with additional auxiliary cameras to increase coverage if available.”.  Connecting Takeshima’s viewer input to previous combination of Nakao in view of Hilton has predicable results.  Further motivation is found in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007), U.S. Supreme Court No. 04-1350 Decided April 30, 2007, 127 SCt 1727, 167 LEd2d 705.
KSR at page 1395 of USPQ states:



Claim 3:
3. The image processing apparatus according to Claim 2, wherein the time specifying unit is configured to specify the time range based on a user operation for designating at least any one of start point time and end point time.  This claim limitation is addressed in claim 2 above, refer to start and end points illustrated in FIGs. 7, 9-19, 26, and 27. Thus, the obvious rational given for claim 2 applies to this claim.
Claim 4:
4. The image processing apparatus according to Claim 2, wherein the time specifying unit is configured to specify the time range based on a recognition result of at least any one of speech recognition and image recognition.  
Regarding this claim’s alternatively claimed image recognition claim limitation is addressed in claim 2 above, refer to feature detected illustrated in Fig. 29 discussed in paragraphs [0091]-[0093].  
Regarding this claim’s alternatively claimed speech recognition refer to the below additional rejection.
Claim 5:
5. The image processing apparatus according to Claim 4, wherein the time range is a time range associated with a scene in which a predetermined event has occurred in an image capturing area of which images are captured by the multiple image capturing apparatuses.   This claim limitation is addressed in claim 2 above, refer to feature detected illustrated in Fig. 29 discussed in paragraphs [0091]-[0093].


7. The image processing apparatus according to Claim 6, wherein the object specifying unit is configured to specify the one or more objects based on a user operation.  
Hilton describes player tracking, page 78 last full paragraph “Examples of the type of physically impossible camera views which could be desirable are the goal keepers view, a player tracking camera or even a ball camera.” and page 81 in the Tracking paragraph and pages 92 and 93 in the Tracking paragraph.  However, is silent with regard to user operation to select the player.  
Takeshima describes user operation input for specifying an object for extraction, refer to FIG. 26 and paragraphs [0081] and [0082].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Takeshima user operation input for specifying an object for extraction since there are many players in the Hilton’s discussed sporting events, football (soccer) and rugby.  Connecting Takeshima’s user operation input to previous combination of Nakao in view of Hilton has predicable results.  Further motivation is found in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007), U.S. Supreme Court No. 04-1350 Decided April 30, 2007, 127 SCt 1727, 167 LEd2d 705.
KSR at page 1395 of USPQ states:

The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.



8. The image processing apparatus according to Claim 1, wherein the different points in time are designated based on a user operation.  This claim limitation is addressed in claim 2 above, refer to start and end points illustrated in FIGs. 7, 9-19, 26, and 27. Thus, the obvious rational given for claim 2 applies to this claim.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Nakao, US Patent Application Publication No. 2010/0039447 in view of the Hilton et al article titled Free-Viewpoint Video for TV Sport Production, hereinafter Hilton, further in view of Takeshima et al., US Patent Application Publication No. 2004/0125115, hereinafter Takeshima, further in view of Hanamoto, US Patent Application Publication No. 2018/0182114.
Claim 4:
4. The image processing apparatus according to Claim 2, wherein the time specifying unit is configured to specify the time range based on a recognition result of at least any one of speech recognition and image recognition.  
Regarding this claim’s alternatively claimed image recognition claim limitation is addressed in claim 2 above, refer to feature detected illustrated in Fig. 29 discussed in paragraphs [0091]-[0093].  
Regarding this claim’s alternatively claimed speech recognition refer to the following analysis.
Both Hilton and Takeshima are silent with regard to speech recognition which is interpreted in light of Applicant’s written description in paragraph [0048].
Hanamoto describes in paragraph [0069] “In the decisive scene of a sports 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hanamoto time range input with previous combination of Nakao in view of Hilton further in view of Takeshima since a viewer may wish to view decisive events.  Connecting Hanamoto’s decisive scene specifying unit to previous combination of Nakao in view of Hilton further in view of Takeshima has predicable results.  Further motivation is found in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007), U.S. Supreme Court No. 04-1350 Decided April 30, 2007, 127 SCt 1727, 167 LEd2d 705.
KSR at page 1395 of USPQ states:

The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Claim 5:
5. The image processing apparatus according to Claim 4, wherein the time range is a time range associated with a scene in which a predetermined event has occurred in an image capturing area of which images are captured by the multiple image capturing apparatuses.   This claim limitation is addressed in claim 2 above, refer to feature detected illustrated in Fig. 29 discussed in paragraphs [0091]-[0093].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A BRIER whose telephone number is (571)272-7656.  The examiner can normally be reached on Mon-Fri 8:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information 







JEFFERY A. BRIER
Primary Examiner
Art Unit 2613



/JEFFERY A BRIER/Primary Examiner, Art Unit 2613